Case 2:20-cv-02372-JPM-cgc Document 49 Filed 08/31/20 Page 1 of 10                   PageID 1645




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  GUS’S FRANCHISOR, LLC,                          )
                                                  )
         Plaintiff,                               )
                                                  )
                                                  )       Case No. 2:20-cv-2372-JPM-cgc
  v.                                              )
                                                  )
                                                  )
  TERRAPIN RESTAURANT PARTNERS,                   )
  LLC, and MARK DAWEJKO,                          )
                                                  )
         Defendants.                              )


   ORDER GRANTING PLAINTIFF GUS’S FRANCHISOR, LLC’S MOTION FOR
                           CONTEMPT



        This cause is before the Court on Plaintiff Gus’s Franchisor, LLC’s (hereinafter

 “Gus’s”) Motion for Contempt, filed on June 23, 2020. (ECF No. 29.) Gus’s moves the Court

 pursuant to 18 U.S.C. § 401 to find Defendants Mark Dawejko and Terrapin Restaurant

 Partners, LLC (hereinafter “Terrapin”) in civil contempt of Court for violating the Court’s

 Temporary Restraining Order (“TRO”), entered on June 1, 2020, and the Consent Permanent

 Injunction, entered on June 15, 2020, when they continued to operate their Greenbelt, Maryland

 fried chicken restaurant in violation of these orders. (See generally id.) Gus’s requests a

 sanction of $25,000 and an award of attorney’s fees and costs. (Id.)


        Defendants filed their Response on July 10, 2020. (ECF No. 31.) Defendant Mark

 Dawejko also filed an Affidavit of Compliance with the Court’s Permanent Injunction on June

 30, 2020. (ECF No. 30.) Defendants argue that the Motion for Contempt lacks merit. (See
Case 2:20-cv-02372-JPM-cgc Document 49 Filed 08/31/20 Page 2 of 10                     PageID 1646




 generally ECF No. 31.) Defendants also move the Court pursuant to Rule 11 to sanction

 Plaintiff for bringing the Motion. (Id. at PageID 1405.) Gus’s filed a Reply Brief on July 17,

 2020. (ECF No. 34-1.) Gus’s reasserts that Defendants have not complied with the TRO and

 the Permanent Injunction, and that it is entitled to sanctions. (Id.)


            The Court held a Video Hearing on the Motion on July 28, 2020. (See Minutes, ECF

 No. 40.) Present were counsel for Plaintiff and Defendants. The Court heard testimony from

 Defendant Mark Dawejko. Plaintiff put forth no additional proof and rested on its pre-hearing

 filings.


            For the reasons set forth below, the Motion for Contempt and Sanctions is GRANTED.

 Defendants’ request for Rule 11 sanctions is DENIED, Plaintiff’s Motion for contempt having

 been granted.


 I.         BACKGROUND


            Gus’s filed its Complaint on May 22, 2020. (See Compl., ECF No. 1.) Gus’s alleges

 that Defendants unlawfully used Gus’s trademarks, trade dress, trade secrets and proprietary

 business information in operating their Greenbelt, Maryland Gus’s franchise after Gus’s

 terminated its franchise relationship with Defendants on or about May 8, 2020. (See id. ¶¶ 1–

 4.) Plaintiff filed a Motion for a TRO and Preliminary Injunction on May 26, 2020. (ECF

 No. 8.)


            The Court held a hearing on May 29, 2020 on Plaintiff’s application for a TRO. (See

 Minutes, ECF No. 17.) After hearing testimony from Defendant Mark Dawejko the Court

 granted the TRO. (See TRO, ECF No. 20.) The TRO prevented Defendants from using any

 of Gus’s trademarks, service marks, or any “colorable imitation of” Gus’s marks. (Id. at

                                                  2
Case 2:20-cv-02372-JPM-cgc Document 49 Filed 08/31/20 Page 3 of 10                     PageID 1647




 PageID 660.) The TRO also prevented Defendants from operating their restaurant as if it was

 “in any way associated with Gus’s World Famous Fried Chicken or its franchise system,”

 among other restrictions. (Id.) Defendants were required to provide an affidavit of

 compliance within 15 days of the entry of the TRO. (Id.)


        On June 15, 2020, the Court entered a Consent Permanent Injunction as submitted by

 the Parties. (ECF No. 26.) Defendants were enjoined from operating as a Gus’s franchise and

 representing the restaurant as a Gus’s restaurant, and Defendants were required to remove all

 Gus’s proprietary information from the Greenbelt, Maryland restaurant. (See generally id.)

 Defendants were required to file an affidavit demonstrating compliance with the Permanent

 Injunction by June 30, 2020. (Id. at PageID 675–76.)


        On June 23, 2020, Gus’s filed its Amended Complaint, alleging that Defendants

 continued to operate their restaurant as a Gus’s Fried Chicken franchise despite the TRO and

 Permanent Injunction. (See Am. Compl., ECF No. 29 ¶¶ 6–11.) Gus’s also filed a Motion for

 Contempt, claiming that Defendants have violated the Court’s TRO and Permanent

 Injunction. (ECF No. 29.) Defendants filed the Affidavit of Mark Dawejko, who asserts that

 Defendants have complied with the Permanent Injunction and provides pictures demonstrating

 their compliance with the Orders. (See Aff. of Mark Dawejko, ECF No. 30.) Defendants’

 responded to the Motion on July 10, 2020. (Defs. Resp., ECF No. 31.) Plaintiff filed a Reply

 Brief on July 17, 2020. (ECF No. 34-1.) The Court held a Hearing on the Motion on July 28,

 2020 at which Mark Dawejko testified. (Minutes, ECF No. 40.)




                                               3
Case 2:20-cv-02372-JPM-cgc Document 49 Filed 08/31/20 Page 4 of 10                           PageID 1648




 II.     LEGAL STANDARD


         Under 18 U.S.C. § 401, “A court of the United States shall have the power to punish

 by fine . . . at its discretion, such contempt of its authority, and none other, as . . .

 [d]isobedience or resistance to its lawful writ, process, order, rule, decree or command.” 28

 U.S.C. § 401(3). A court may find a party in civil contempt for violating a permanent

 injunction. Redken Labs., Inc. v Levin, 843 F.2d 226, 229–30 (6th Cir. 1988). The basic

 purpose of a civil contempt order is to ensure prompt compliance with all judgments and

 orders of the court. Id. at 229; see also N.L.R.B. v. Cincinnati Bronze, Inc., 829 F.2d 585,

 590–91 (6th Cir. 1987) (“[T]he power of courts to punish for contempts is a necessary and

 integral part of the independence of the judiciary, and is absolutely essential to the

 performance of the duties imposed on them by law.” (quoting Gompers v. Buck’s Stove &

 Range Co., 221 U.S. 418, 450 (1911)) (internal quotation marks omitted)). The court may

 find a party in contempt to ensure the party’s future compliance with the court’s orders or to

 compensate the moving party for injuries caused by the nonmoving parties’ noncompliance.

 Smith & Nephew, Inc. v. Synthes (U.S.A.), No. 02-2873 MA/A, 2007 WL 9706817, at *6

 (W.D. Tenn. Nov. 27, 2007).


         “A litigant may be held in contempt if his adversary shows by clear and convincing

 evidence that ‘he violate[d] a definite and specific order of the court requiring him to perform

 or refrain from performing a particular act or acts with knowledge of the court’s order.”

 N.L.R.B. v. Cincinnati Bronze, Inc., 829 F.2d 585, 591 (6th Cir. 1987) (quoting SEC v. First

 Fin. Grp. of Tex., Inc., 659 F.2d 660, 669 (5th Cir. 1981)). The order cited to by the moving

 party must be clear and unambiguous, and any ambiguity in its terms must be construed in a

 manner most favorable to the nonmoving party. See Grace v. Ctr. for Auto Safety, 72 F.3d

                                                    4
Case 2:20-cv-02372-JPM-cgc Document 49 Filed 08/31/20 Page 5 of 10                    PageID 1649




 1236, 1241 (6th Cir. 1996). The “willfulness” of a party’s noncompliance with the court

 order is not necessary for a finding of civil contempt. TWM Mfg. Co., Inc. v. Dura Corp.,

 722 F.2d 1261, 1273 (6th Cir. 1983).


        The party accused of noncompliance may avoid a finding of contempt if they can

 demonstrate “a present inability to comply with the court’s order.” Rolex Watch U.S.A., Inc.

 v. Crowley, 74 F.3d 716, 720 (6th Cir. 1996) (quoting Rogers v. Webster, 776 F.2d 607, 612

 n.6 (6th Cir. 1985)). The defendants’ inability to comply, however, is “not established by

 evidence or [] denials which the court finds incredible in context.” Id. (quoting Maggio v.

 Zeitz, 333 U.S. 56, 76 (1948)) (internal quotation marks and alterations omitted). The

 defendant must instead “show ‘categorially and in detail’ why he or she is unable to comply

 with the court’s order.” Id. (quoting Donovan v. Mazzola, 716 F.2d 1226, 1240 (9th Cir.

 1983)). “The inability to comply may not be self-induced,” and the “court considers factors

 such as whether the defendants had used their own resources, asserted their managerial

 authority, and demanded the subordinates effectuate the court’s order.” Smith & Nephew,

 2007 WL 9706817, at *6. “Good faith is not a defense in civil contempt proceedings.” Id.


        If the moving party has met its burden of proving by clear and convincing evidence

 that the nonmoving party is in contempt of court, the court may sanction the offending party.

 In determining what sanctions are appropriate, courts are guided by the purposes of contempt:

 “(1) to coerce the defendant into compliance with the court’s order; and (2) to compensate the

 movant for losses sustained.” Dominic’s Rest. Of Dayton, Inc. v. Mantia, No. 3:09-CV-131,

 2009 WL 10679457, at *4 (S.D. Ohio May 14, 2009) (citing Gompers v. Buck’s Stove &

 Range, Co., 221 U.S. 418, 448–49 (1911)); see also TWM Mfg., 722 F.2d at 1273 (“[Civil

 contempt’s] primary purposes are to compel obedience to a court order and compensate for

                                                5
Case 2:20-cv-02372-JPM-cgc Document 49 Filed 08/31/20 Page 6 of 10                       PageID 1650




 injuries caused by noncompliance.”). When determining whether to impose sanctions, the

 court must “use the ‘least possible power adequate to the end proposed.’” Mantia, 2009 WL

 10679457, at *4 (quoting Spallone v. United States, 493 U.S. 265, 276 (1990)). A court may

 compensate a moving party for the nonmovant’s contempt in the form of a fine payable to the

 movant. Id. This fine “must of course be based upon evidence of complainant’s actual loss,”

 and the complainant’s “right, as a civil litigant, to the compensatory fine is dependent upon

 the outcome of the basic controversy.” United States v. United Mine Workers of Am., 330

 U.S. 258, 304 (1947). A court may also require the contemptuous party to pay the

 complainant’s attorney’s fees and costs for bringing the motion. TWM, Mfg., 722 F.2d at

 1273.


 III.    ANALYSIS


         Plaintiff has shown by clear and convincing evidence that Defendants failed to comply

 with the Court’s TRO and the Permanent Injunction. The declarations of Wendy McCrory

 and Amber Moffit demonstrate that Defendants continued to use Gus’s trademarks, trade

 dress, trade secrets, and proprietary business secrets, despite the entry of the TRO and the

 Permanent Injunction. (See Decl. of Amber Moffit, ECF No. 32-1; see also Decl. of Wendy

 McCrory, ECF No. 32-2.)


         Amber Moffit, one of Gus’s Franchisor’s regional operations managers, visited the

 store on June 5, 2020. (Decl. of Amber Moffit, ECF No. 32-1 at PageID 1416, ¶¶ 2–3.)

 According to Moffit, the restaurant at issue “continues to operate as though [it] [is] a Gus’s

 restaurant.” (Id. at PageID, 1416 ¶ 5.) Moffit attached photographs taken at the restaurant on

 June 5, 2020, indicating that the Gus’s marks are still in use and the restaurant still continued


                                                 6
Case 2:20-cv-02372-JPM-cgc Document 49 Filed 08/31/20 Page 7 of 10                                        PageID 1651




 to operate as a Gus’s World Famous Fried Chicken franchise despite its revoked franchise

 status and despite the Court’s TRO. (See Exh. A, ECF No. 32-1 at PageID 1420–1426.)

 According to Moffit, these photos indicate that the as of June 5, 2020, the offending restaurant

 was using the Gus’s marks both on the store’s exterior and interior. (Id. at PageID 1417, ¶ 6

 (“Gus’s logo and name are displayed on the door, on the banner outside, on the menus, on the

 receipts, on merchandise, and on the uniforms of the employees.”).) Gus’s signage had not

 been removed or covered as of June 5, 2020. (Id. ¶ 7.) Moffit observed that the restaurant

 continued to use Gus’s trade dress, including the interior décor, tables, chairs, furniture and

 other items associated with Gus’s franchises. (Id. ¶ 9.) Moffit indicates that Gus’s handbooks

 were still in the store, and the store was still serving Gus’s food using the Gus’s proprietary

 fried chicken batter. (Id. ¶¶ 8, 10.) Moffit also indicated that a consumer reached out to her

 asking why Gus’s was charging a 15% surcharge and why the restaurant was closed on or

 about June 5, 2020. 1 (Id. ¶ 16.) This evidence shows that Defendants did not comply with the

 TRO.


          The undated declaration of Wendy McCrory filed July 17, 2020 further supports this

 conclusion. (See generally ECF No. 33-2.) A June 20, 2020 Yelp review attached to the

 McCrory declaration 2 supports the conclusion that Defendants’ unlawful trademark use

 continued through at least June 20, 2020. Several other examples similarly demonstrating that

 Gus’s marks and trade dress continued being displayed at the Greenbelt, Maryland store. (Id.




          1
            This is not inadmissible hearsay evidence. It is not being used for the truth of the matter asserted, but
 rather provides evidence of consumer confusion.
          2
              This is also not inadmissible hearsay, for the same reasons provided for in footnote one.

                                                            7
Case 2:20-cv-02372-JPM-cgc Document 49 Filed 08/31/20 Page 8 of 10                        PageID 1652




 at PageID 1427–29.) Plaintiff has demonstrated by clear and convincing evidence that

 Defendants are in contempt of Court.

        Defendants have failed to justify their noncompliance with the Court’s Orders. The

 testimony of Mark Dawejko supports the conclusion that Defendants did not comply with the

 Court’s TRO and Permanent Injunction. Defendants have provided no evidence to

 demonstrate that they were unable to comply with the Court’s orders. See Rolex, 74 F.3d at

 720. Mark Dawejko testified that Defendants’ Greenbelt, Maryland restaurant continued to

 operate with a Gus’s sign displayed above the store’s entrance, even though this violated the

 TRO. Dawejko’s assertion that his lawyers advised him that it was in the best interest of the

 store to continue to operate despite the existence of the TRO does not legally justify

 Defendants’ noncompliance. Dawejko’s assertion that it was in the best interest of the

 restaurant and its employees to remain open during the COVID-19 shutdowns does not excuse

 Defendants’ noncompliance with the TRO and Permanent Injunction. “[A]dvice of counsel

 and good-faith conduct do not relieve from liability for a civil contempt . . . .” Proudfit Loose

 Leaf Co. v. Kalamazoo Loose Leaf Binder Co., 230 F. 120, 132 (6th Cir. 1915); see also

 Singletary Constr. LLC v. Reda Home Builders, Inc., No. 3:17-cv-000374-JPM, 2019 WL

 6870351, at *2 (M.D. Tenn. Sept. 16, 2019).

        Dawejko’s affidavit does not satisfy Defendants’ obligation to show compliance with

 the Permanent Injunction. During the Hearing, Dawejko testified that several of the photos

 provided as proof of compliance were taken before the TRO and the Permanent Injunction

 were entered. Dawejko also lacked personal knowledge as to many of the photos provided,

 and he testified that the photos were incorrectly attached to his affidavit of compliance. (See

 Aff. of Mark Dawejko, ECF No. 30; see also ECF Nos. 30-1 & 30-2.) The Court credits the



                                                 8
Case 2:20-cv-02372-JPM-cgc Document 49 Filed 08/31/20 Page 9 of 10                     PageID 1653




 significant discrepancy between Dawejko’s affidavit of compliance and his hearing testimony

 against Defendants, rendering unreliable much of their proof of compliance.

        Because the Court finds that Plaintiff has met its burden demonstrating Defendants’

 noncompliance with the Court’s TRO and Permanent Injunction, and because Defendants

 have failed to legally justify their noncompliance, the Court turns to the appropriate remedy

 for Defendants’ noncompliance. “Judicial sanctions in civil contempt proceedings may, in a

 proper case, be employed for either or both of two purposes; to coerce the defendant into

 compliance with the court’s order, and to compensate the complainant for losses sustained.”

 United Mine Workers of Am., 330 U.S. at 303–04 (citing Gompers v. Buck’s Stove & Range,

 Co., 221 U.S. 418, 448–49 (1911)). “Where compensation is intended, a fine is imposed,

 payable to the complainant. Such fine must of course be based upon evidence of

 complainant’s actual loss[.]” United Mine Workers of Am., 330 U.S. at 304. Defendants’

 failure to comply with the TRO and the Consent Permanent Injunction from June 1, 2020 to at

 earliest June 20, 2020 demonstrates that an award is appropriate to coerce Defendants’

 compliance with the Court’s Order. Additionally, as demonstrated by the declarations of

 Amber Moffit and Wendy McCrory, Defendants’ noncompliance has continued to cause

 consumer confusion, which goes to the heart of the protections afforded to owners by federal

 and state trademark law.

        Plaintiff, as stated supra, requests a sanction of $25,000 plus an award of attorney’s

 fees and costs. The Court has no proof before it to support the amount of $25,000. Skyros,

 Inc. v. Mud Pie, LLC, No. 2:16-cv-02255-STA-tmp, 2016 WL 4031366, at *5 (W.D. Tenn.

 July 26, 2016) (basing the amount of the monetary sanction on the approximate value of

 merchandise sold in connection with Defendant’s infringement of Plaintiff’s trademark). An



                                                9
Case 2:20-cv-02372-JPM-cgc Document 49 Filed 08/31/20 Page 10 of 10                     PageID 1654




  evidentiary hearing is set for Monday, September 14, at 9:30 a.m. to determine the amount

  to be awarded.

  IV.    CONCLUSION

         For the reasons set forth above, Plaintiff’s Motion for Contempt is GRANTED. An

  Evidentiary Hearing is set for Monday, September 14, at 9:30 a.m.. Plaintiffs shall file an

  affidavit as to attorneys’ fees and costs within fourteen (14) days of the date of this Order.

         SO ORDERED, this 31st day of August, 2020.

                                                         /s/ Jon P. McCalla
                                                       JON P. McCALLA
                                                       UNITED STATES DISTRICT JUDGE




                                                10
